NO. 07-11-0139-CV

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL C

                              NOVEMBER 9, 2012




                   HARVEY BRAMLETT JR. and JASON BLAKENEY,


                                   Appellants
                                     v.


       TEXAS DEPARTMENT OF CRIMINAL JUSTICE INSTITUTIONAL DIVISION, et
                                    al.,
                                   Appellees
                        _____________________________

               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

           NO. 99,017-00-E; HONORABLE DOUGLAS WOODBURN, PRESIDING



                             Memorandum Opinion



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
      Harvey Bramlett Jr. and Jason Blakeney, indigent inmates, appeal  from
the trial court's dismissal of their lawsuit against  the  Texas  Department
of Criminal Justice and specified individual  employees  of  the  Department
(collectively referred to as "the Department").  Though they allege  various
issues, we need  only  address  one.   It  pertains  to  the  trial  court's
execution of the dismissal order several months after the two inmates  moved
to recuse the trial judge.  We reverse and remand.
      On November 10, 2010, the district clerk  of  Potter  County  received
"Plaintiffs['] Verified Motion for Recusal."  They alleged therein that  the
trial judge was subject to recusal because he was a defendant in a  separate
lawsuit they initiated against him.  Nothing of record  indicates  that  the
trial judge either denied  the  motion  or  forwarded  it  to  the  regional
presiding judge for disposition.  Nor does  anyone  contend  that  such  was
done.  Instead, and in apparent  response  to  the  Department's  motion  to
dismiss, the trial judge executed a "Final Judgment"  dismissing  the  cause
on March 14, 2011.
      Once a party files a  motion  to  recuse,  the  trial  court  has  the
obligation to either recuse himself or request the presiding  judge  of  the
administrative judicial district to assign  a  judge  to  hear  the  matter.
Tex. R. Civ. P. 18a(c).[1]  And, "[e]xcept for  good  cause  stated  in  the
order in which further action is taken, the  judge  shall  make  no  further
orders and shall take no further action in the  case  after  filing  of  the
motion  and  prior  to  a  hearing  on  the  motion."   Id.  18a(d).    More
importantly, orders issued in contravention of Rule 18a(d) are void.  In  re
Stearman, 252 S.W.3d 113, 117 (Tex. App. -Waco 2008, orig.  proceeding);  In
re A.R., 236 S.W.3d 460, 477 (Tex. App.-Dallas 2007, no pet.).  Because  the
trial court did not comply with Rule 18a(c) once the motion  to  recuse  was
filed or 18a(d) when issuing its order dismissing  the  suit  (i.e.  provide
good cause for proceeding), the dismissal order was and is void.
      Accordingly, we reverse the "Final Judgment" and remand the cause.

                                        Brian Quinn
                                        Chief Justice
-----------------------
      [1]Because the motion was filed and the dismissal executed before  the
2011 changes to Texas Rule of  Civil  Procedure  18a  became  effective,  we
apply the provisions of Rule 18a  in  existence  before  the  2011  changes.
But, the result would be the same irrespective of which rules were  applied.